United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Flushing, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Docket No. 09-324
Issued: August 14, 2009

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 17, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ September 4, 2008 nonmerit decision denying his request for merit
review. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over this
nonmerit decision. Because more than one year has elapsed between the Office’s last merit
decision on August 17, 2007 and the filing of this appeal, the Board lacks jurisdiction to review
the merits of this claim.1
ISSUE
The issue is whether the Office properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).

1

See 20 C.F.R. §§ 501.2(c) and 501.3(d)(2).

FACTUAL HISTORY
The Office accepted appellant’s July 31, 1990 traumatic injury claim for a tear of the
Achilles tendon in the left foot. Appellant returned to full-time restricted duty on
January 11, 1993. On August 16, 2002 appellant submitted a claim for a schedule award.
On June 22, 2006 appellant submitted a notice of recurrence and a claim for a right ankle
condition, which he alleged developed as a consequence of his left ankle condition. In reports
dated July 1 and September 20, 2004, Dr. Raymond Shebairo, a Board-certified orthopedic
surgeon, opined that appellant continued to have residuals related to his accepted left Achilles
tendon tear; that he had developed a right Achilles tendon tear due to favoring the left ankle; and
that he had a 25 percent permanent impairment of the left lower extremity (LLE). On
February 9, 2006 the district medical adviser opined that appellant had a seven percent
impairment of the LLE.
The Office found a conflict in medical opinion between Dr. Shebairo and the district
medical adviser as to the degree of permanent impairment to appellant’s LLE. The Office
referred appellant to Dr. Noah S. Finkel, a Board-certified orthopedic surgeon, to resolve the
conflict. In a report dated September 28, 2006, Dr. Finkel opined that appellant had no
permanent disability as a result of his accepted injury, stating that the partial tear of the left
Achilles tendon had completely resolved. He found evidence of some tenosynovial thickening
and focal pain in the right ankle, but he opined that there was no correlation between appellant’s
right ankle condition and the accepted left ankle condition.
The Office found a conflict in medical opinion between Dr. Finkel and Dr. Shebairo as to
whether appellant had continuing residuals or disability resulting from his accepted left Achilles
tendon tear, and whether he had a consequential injury to his right lower extremity (RLE). In
order to resolve the conflict, the Office referred appellant, together with a statement of accepted
facts and the medical record, to Dr. William Healy, a Board-certified orthopedic surgeon, for an
impartial medical examination. In a June 13, 2007 report, Dr. Healy provided a history of injury
and treatment and detailed findings on examination. He stated that appellant’s accepted injury
caused a temporary aggravation of tendon degeneration in his left ankle, with partial tearing, and
opined that the condition had fully and successfully resolved. Dr. Healy found no significant
physical findings upon examination of the left ankle. He diagnosed right Achilles tendinosis,
which he explained was an intrinsic, degenerative process, and not “traumatically related.”
Noting that maximum medical improvement of the left ankle would have occurred long ago, and
that complaints related to the right ankle developed more than six years after the accepted injury,
Dr. Healy opined that the right ankle condition had no relationship to the accepted condition. He
also opined that appellant had no permanent impairment of the LLE.
On July 17, 2007 the Office issued a notice of proposed termination of medical and
compensation benefits, based on Dr. Healy’s June 13, 2007 report. Appellant was given 30 days
to submit additional evidence and argument if he objected to the proposed action. No additional
evidence or argument was received by the Office within the allotted period. On August 17, 2007
the Office finalized its termination of medical and compensation benefits, on the grounds that the
medical evidence established that appellant no longer had residuals, disability or consequential
medical condition resulting from his accepted injury.

2

On June 9, 2008 appellant requested reconsideration of the Office’s August 17, 2007
decision. He contended that the decision to terminate was unacceptable; that his condition
deteriorated over time; and that the only difference of opinion between his treating physician and
the Office’s doctor concerned the degree of permanent partial impairment.
By decision dated September 4, 2008, the Office denied appellant’s request for
reconsideration on the grounds that the evidence was insufficient to warrant merit review. The
Office found that appellant had not raised a substantive legal question and had not submitted new
and relevant evidence.
LEGAL PRECEDENT
To require the Office to reopen a case for merit review under section 8128(a) of the
Federal Employees’ Compensation Act,2 the Office regulations provide that the evidence or
argument submitted by a claimant must: (1) show that the Office erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by the Office; or (3) constitute relevant and pertinent new evidence not previously
considered by the Office.3 To be entitled to a merit review of an Office decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.4 When a claimant fails to meet one of the above standards, the
Office will deny the application for reconsideration without reopening the case for review on the
merits.5 The Board has held that the submission of evidence which does not address the
particular issue involved does not constitute a basis for reopening a case.6
ANALYSIS
Appellant’s June 9, 2008 request for reconsideration neither alleged, nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Nor did he advance a
relevant legal argument not previously considered by the Office. Rather, appellant merely
contended that his termination was “unacceptable,” and reargued his claim that he continued to
experience residuals, as well as new conditions, related to his accepted injury.7 Consequently, he
2

5 U.S.C. §§ 8101-8193. Under section 8128 of the Act, the Secretary of Labor may review an award for or
against payment of compensation at any time on her own motion or on application. 5 U.S.C. § 8128(a).
3

20 C.F.R. § 10.606(b)(2).

4

Id. at § 10.607(a).

5

Id. at § 10.608(b).

6

Edward Matthew Diekemper, 31 ECAB 224, 225 (1979).

7

Appellant also argued that the difference of opinion between his treating physician and the Office physician
centered around the schedule award issue. However, appellant’s observation is inaccurate. Dr. Finkel was selected
by the Office to resolve the conflict in medical opinion between appellant’s physician, Dr. Shebairo, and the district
medical adviser as to the degree of PPI to appellant’s LLE. However, the issue resolved by Dr. Healy was the
conflict between Dr. Shebairo, who opined that appellant continued to have residuals related to his accepted left
Achilles tendon tear and had developed a right Achilles tendon tear due to favoring the left ankle, and Dr. Finkel,
who opined the accepted condition had completely resolved, that there was no correlation between appellant’s right
ankle condition and the accepted left ankle condition.

3

is not entitled to a review of the merits of his claim based on the first and second above-noted
requirements under section 10.606(b)(2).
Further, appellant submitted no additional evidence in support of his reconsideration
request. Therefore, he is not entitled to a review of the merits based on the third requirement
under section 10.606(b)(2). Because appellant failed to meet at least one of the standards under
the applicable procedures, the Office properly denied the application for reconsideration without
reopening the case for a review on the merits.8
CONCLUSION
The Board finds that the Office properly refused to reopen appellant’s case for further
review of the merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the September 4, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 14, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

20 C.F.R. § 10.608. On appeal appellant contended that the Office incorrectly identified his accepted condition
as a left ankle sprain, rather than a torn left Achilles tendon. The only issue before the Board is whether the Office
properly denied appellant’s June 9, 2008 request for merit review. Appellant’s argument, made for the first time on
appeal, goes to the merits of the case. As previously noted, because more than one year has elapsed between the
Office’s last merit decision on August 17, 2007 and the filing of this appeal, the Board lacks jurisdiction to review
the merits of this claim. See supra note 1.

4

